Nash, J.
One of the reasons for which the district court .reversed'the judgment of. the. court below, was the action of that court in ■ directing a verdict for the plaintiff. This was - done after the defendants: — the sureties — had offered some evidence tending to show that their principal, without their knowledge,-had been guilty of culpable carelessness while in the employment of the plaintiff, and before the giving of the- bond sued upon by .him; that the plaintiff, Smith, had knowledge of this carelessness when he required Josselyn to give a bond or leave his service, and that this fact he, Smith, withheld from the. sureties. These were matters of-fact which the jury, should have-been left to determine. If once established, they- made a good defense for the sureties. Dinsmore, Trustee, v. Tidball et al., 34 Ohio St., 311.
We therefore agree with the district court in reversing the judgment of the common pleas, and as this error necessitates a reversal, we have not considered other alleged errors.
. Judgment. affirmed.